         Case 1-18-47429-nhl                Doc 3      Filed 12/31/18        Entered 12/31/18 11:35:58




UNITED STATES BANKRUPTCY COUR'f FOR THE

:i:l: Y :.:*l-'l                  _?
                                           y
                                       :) : :   ?::
In re: Ines Kincaid

                                                                                     STATEMENT PURSUANT TO
                                                                                     LOCAL RULE20IT-I
                                            Debtor.




    ;:   -illr ; ;;;;r;;.;;;;;;;;'l;;;;;;;;,J,,""                        in trre Urrited States District corrrl.

    Eastern District of New York sates the following:

          l.    I ant the attorney for tlre alrove-captioned Debtor and am fully familiar with tlre

facts herein.

          2.    That prior to the filing of the Petition herein. I rerrdered the followirrg service to

the above-named Debtor:

                      (a)    October 12, 2018 . initial interview. arralysis. | .5 hours:
                      (b)    Novemher 27.2018. preparation of Petitiorr and all Schedules irr draft.2.5 hours:
                      (c)    Novenrber 27 " 2018 typing by secretary of all Petitions and Schedules, 2 hours:
                      (d)    Novenrber 28. 2018. review,ed all Petition Schedules n,ith Petitioner, 1.5 hours:
                      (e)    November 29, 2018. reviewed corrected Schedules witlr Petitioner and sarne
                            were executed, 1.5 hours;
                      (f)    Anticipated tirne in Coufl.


          3.    I rvill represent the Debtor at the first rneeting of creditors.


          4.    All   services rendered prior to the filing of the Petition herein were rendered by

my office.

          5.    That my usual rate of compensation of a bankruptcy ntatter o1'this type is

$375.00 per lrour and secretarialtime is $75.00 per lrour.


Dated: Staten Island
       November 29. 2018
